Case 8:20-cv-01864-MSS-CPT Document1 Filed 08/10/20 Page 1 of 5 PagelD 1

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

UNITED STATES DISTRICT COURT

for the
Midd Je District of Jo rp da

7am pa Division

CaseNo. 8:2 -ay + \86U-T- 35CPV

Ketan How YhOO wf / ise une (to be filled in by the Clerk’s Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write “see attached” in the space and attach an additional page

with the full list of names.) Fy ? sp
-y-
U8. ATE S ete F

“Toten fn Fp wohl. Drv; $/b22

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) Gal Yes [_] No

ee

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

son Dele Hapusord Tlmore
Street Address vi 0s ) 19 taf ST. SF St. F cHe
City and County ‘SF: & he l L 2 ~//a S

State and Zip Code < Pa 33 7/2
Telephone Number Jey = ae oe 4g € Go
E-mail Address

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 5
Case 8:20-cv-01864-MSS-CPT Document1 Filed 08/10/20 Page 2 of 5 PagelD 2

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Defendant No. 1

Name U3 ATF -Lanzye Lic fl! Dipsiore

Job or Title (if known)

Street Address Go Lay tn SA. Z 2/00

City and County mare KL» Ls opniush
State and Zip Code 33 Zz O7

Telephone Number A Z 3 -2Z0 2- 7 sao

E-mail Address (if known)

 

 

 

 

Defendant No. 2

Name Ciby of St: fete. PD:

Job or Title (if known)

Street Address [3 oO] / ST fr LU. A/ °
City and County St ¢ fete 2 El: B27 OL

State and Zip Code ; » wt en, |<. Ss
Telephone Number 727- G2- VJ7§gO

E-mail Address (if known)

 

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 8:20-cv-01864-MSS-CPT Document1 Filed 08/10/20 Page 3 of 5 PagelD 3

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1. If the plaintiff is an individual

The plaintiff, (name) , 1S acitizen of the

 

State of (name)

 

2s If the plaintiff is a corporation

The plaintiff, (name) , 1s incorporated

 

under the laws of the State of (name) ‘

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

 

1. If the defendant is an individual
The defendant, (name) , 1S acitizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

 

2. If the defendant is a corporation
The defendant, (name) , 1S incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) 5

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant. )

C. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
Case 8:20-cv-01864-MSS-CPT Document1 Filed 08/10/20 Page 4 of 5 PagelD 4

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

 

Il.

IV.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On (date) {2-DG- fF. » at (place) J03]) [G2 St. 3S: ST. fete. Fi. 337/2_

the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
same or similar circumstances because (describe the acts or failures to act and why they were negligent)

ATF agents forced Heir War wto my home
CouSsi ng CYACTSSIVE damage te wis home,
and Physically In your iney MeL) OS well as

°

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)
CauKsi no Phistectr Physical iInyary +O my
Eyes | hands, wrists t Shins , legs, Leet
Cansing damaag +o my heme. _

CaUS ing pre do not be able to Sicep

Relief Pract Fully

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Task the court +o order the

_

ATF agents anal The Tampa Pel Division
Ye ay for all damages, all persona!

a ao al] property damajcs fo my
bios. r arr 2nd d hed to the WIA ger MU)
amount due +o me Lecause Twas

Phasically in yuread ana my pro party Page 4 of 5
Shae damage 41,060,000 41,608,000

 

 
Case 8:20-cv-01864-MSS-CPT Document1 Filed 08/10/20 Page 5 of 5 PagelD 5

Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 5 se /9 —-Z90

Signature of Plaintiff Velez Ske Pinal was 6 o_O
Printed Name of Plaintiff Kets. Pax eid Ades! V+ ef more
OF

For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5
